Exhibit 99.1 Exterran Holdings Reports Fourth-Quarter and Full-Year 2014 Results ●EBITDA, as adjusted, of $182 million for the quarter ●Organic horsepower growth of 112,000 in North America and 24,000 in International for the quarter ●Fabrication backlog of $953 million on $475 million of new bookings for the quarter HOUSTON, Feb. 26, 2015 – Exterran Holdings, Inc. (NYSE: EXH) today reported EBITDA, as adjusted (as defined below), of $182.3 million for the fourth quarter 2014, as compared to $170.6 million for the third quarter 2014 and $154.4 million for the fourth quarter 2013. Revenue was $793.6 million for the fourth quarter 2014, compared to $723.8 million for the third quarter 2014 and $739.0 million for the fourth quarter 2013. Fabrication backlog was $953.2 million at December 31, 2014, compared to $839.9 million at September 30, 2014 and $679.9 million at December 31, 2013. Fabrication bookings were $474.9 million for the fourth quarter 2014, compared to $334.2 million for the third quarter 2014 and $402.9 million for the fourth quarter 2013. EBITDA, as adjusted, was $658.8 million for 2014, compared to $633.9 million for 2013. Revenue was $2,899.7 million for 2014, compared to $3,160.4 million for 2013. Exterran Holdings declared a dividend of $0.15 per share of common stock, a rate of $0.60 per share on an annualized basis, which was paid on February 17, 2015 to stockholders of record at the close of business on February 9, 2015. “In the fourth quarter, we delivered solid operating performance across all our businesses, as we achieved organic horsepower growth in both of our North America and International contract operations businesses and significantly increased bookings in our fabrication business,” said Brad Childers, Exterran Holdings’ President and Chief Executive Officer. “Our solid fourth quarter capped a productive year for us, as we executed attractive acquisitions, initiated a regular dividend and increased EBITDA, as adjusted, in addition to announcing and preparing for a separation of our company into two more focused companies.” 1 “We are on track with the previously announced plan to separate our international services and global fabrication businesses into a new publicly traded company, and expect to complete the transaction in the second half of 2015. We believe this separation will enable these businesses and the Company’s remaining U.S. services business to have the enhanced flexibility to pursue their own strategic priorities.” “Our production-oriented services businesses and significant product sales backlog provide us with good visibility into a meaningful portion of our business in 2015. However, with reduced industry activity levels expected in 2015, we intend to aggressively manage our costs to match changes in activity levels while highlighting our focus on cash flow generation. With our leading service and product market positions and solid financial profile, we believe that we are well positioned to both navigate commodity price cycles and take advantage of long-term secular growth opportunities,” added Childers. Net income (loss) from continuing operations attributable to Exterran stockholders, excluding items, for all periods excludes the benefit of proceeds from the two previously announced sales of Exterran Holdings’ previously-nationalized Venezuelan assets, the benefit of which was $18.5 million for the fourth quarter 2014, compared to $23.2 million for the third quarter 2014 and $22.4 million for the fourth quarter 2013. These benefits were $87.3 million in 2014, compared to $88.3 million in 2013. At December 31, 2014, Exterran was still due approximately $142 million of principal payments from the sales of these assets. In January 2015, Exterran received an installment payment of $5.0 million that was due in December 2014 related to the sale of its Venezuelan joint ventures’ assets.As a result, this income will be recognized in the first quarter 2015 when the proceeds were received. Net income from continuing operations attributable to Exterran stockholders, excluding items, for the fourth quarter 2014 was $21.4 million, or $0.31 per diluted common share. In addition to excluding the benefit related to our nationalized Venezuelan assets discussed above, these amounts also exclude $7.2 million of income tax expense related to a foreign tax credit valuation allowance and pretax charges of $23.8 million due primarily to non-cash long-lived asset impairment charges of $20.6 million, primarily related to our North America contract operations business and restructuring charges of $2.2 million related to costs associated with the planned spin-off which primarily consisted of legal and consulting fees.Net income from continuing operations attributable to Exterran stockholders, excluding items, was $17.8 million, or $0.25 per diluted common share, for the third quarter 2014, and $12.1 million, or $0.18 per diluted common share, for the fourth quarter 2013. Net income attributable to Exterran stockholders was $19.1 million, or $0.27 per diluted common share, for the fourth quarter 2014, compared to $34.1 million, or $0.48 per diluted common share, for the third quarter 2014, and $22.6 million, or $0.34 per diluted common share, for the fourth quarter 2013. 2 Net income from continuing operations attributable to Exterran stockholders, excluding items, for 2014 was $48.3 million, or $0.69 per diluted common share. In addition to excluding the benefit related to our nationalized Venezuelan assets discussed above, these amounts also exclude $7.2 million of income tax expense related to a foreign tax credit valuation allowance and pretax items totaling $57.7 million, comprised primarily of non-cash long-lived asset impairment charges of $46.7 million, primarily related to our North America contract operations business, restructuring charges of $7.6 million, including costs associated with the centralization of our make ready operations of $5.4 million and costs associated with the planned spin-off of $2.2 million, and $2.5 million of expensed acquisitions costs. Net income from continuing operations attributable to Exterran stockholders, excluding items, for 2013 was $69.6 million, or $1.05 per diluted common share. Net income attributable to Exterran stockholders was $98.2 million, or $1.40 per diluted common share, for 2014, compared to $123.2 million, or $1.86 per diluted common share, for 2013. The cash distribution received by Exterran Holdings based upon its limited partner and general partner interests in Exterran Partners, L.P. was $15.2 million for the fourth quarter 2014, compared to $14.8 million for the third quarter 2014 and $13.0 million for the fourth quarter 2013. The cash distribution received by Exterran Holdings based upon its limited partner and general partner interests in Exterran Partners, L.P. was $57.7 million for 2014, compared to $50.1 million for 2013. Conference Call Details Exterran Holdings and Exterran Partners, L.P. will host a joint conference call on Thursday, Feb. 26, 2015, to discuss their fourth-quarter 2014 financial results. The call will begin at 11:00 a.m. Eastern Time. To listen to the call via a live webcast, please visit Exterran’s website at www.exterran.com. The call will also be available by dialing 800-446-2782 in the United States and Canada, or +1-847-413-3235 for international calls. Please call approximately 15 minutes prior to the scheduled start time and reference Exterran conference call number 38981516. A replay of the conference call will be available on Exterran’s website for approximately seven days. Also, a replay may be accessed by dialing 888-843-7419 in the United States and Canada, or +1-630-652-3042 for international calls. The access code is 38981516#. ***** EBITDA, as adjusted, a non-GAAP measure, is defined as net income (loss) excluding income (loss) from discontinued operations (net of tax), cumulative effect of accounting changes (net of tax), income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, restructuring charges, non-cash gains or losses from foreign currency exchange rate changes recorded on intercompany obligations, expensed acquisition costs and other items. EBITDA, as adjusted, excludes the benefit of the two previously announced sales of Exterran Holdings’ Venezuelan assets. Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). Gross margin percentage is defined as gross margin divided by revenue. 3 About Exterran Holdings Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications. Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran has approximately 10,000 employees and operates in approximately 30 countries. Exterran Holdings owns an equity interest, including all of the general partner interest, in Exterran Partners, L.P. (NASDAQ: EXLP), a master limited partnership, the leading provider of natural gas contract compression services to customers throughout the United States. For more information, visit www.exterran.com. Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside Exterran Holdings’ control, which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: Exterran Holdings’ financial and operational strategies and ability to successfully effect those strategies; Exterran Holdings’ plan to conduct a separation of certain of its businesses, the possibility that the proposed transaction will be consummated and the timing and expected results of its consummation; Exterran Holdings’ expectations regarding future economic and market conditions; Exterran Holdings’ financial and operational outlook and ability to fulfill that outlook; demand for Exterran Holdings’ products and services and growth opportunities for those products and services; and statements regarding amounts due from the sales of Exterran Holdings’ nationalized Venezuelan assets. While Exterran Holdings believes that the assumptions concerning future events are reasonable, it cautions that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of its business. Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on Exterran Holdings and its customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil or natural gas or a sustained decrease in the price of oil or natural gas; delays, costs and difficulties that could impact the completion and expected results of the proposed separation transaction; Exterran Holdings’ ability to timely and cost-effectively execute larger projects; changes in political or economic conditions in key operating markets, including international markets; any non-performance by third parties of their contractual obligations; changes in safety, health, environmental and other regulations; and the performance of Exterran Partners. 4 These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2013, and those set forth from time to time in Exterran Holdings’ filings with the Securities and Exchange Commission, which are available at www.exterran.com.Except as required by law, Exterran Holdings expressly disclaims any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. SOURCE Exterran Holdings, Inc. 5 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended Years Ended December 31, September 30, December 31, December 31, December 31, Revenues: North America contract operations $ International contract operations Aftermarket services Fabrication Costs and Expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment Restructuring charges - - Interest expense Equity in income of non-consolidated affiliates - ) Other (income) expense, net ) ) Income before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of tax Net income Less: Net income attributable to the noncontrolling interest ) Net income attributable to Exterran stockholders $ Basic income per common share (1): Income from continuing operations attributable to Exterran common stockholders $ Income from discontinued operations attributable to Exterran common stockholders Net income attributable to Exterran common stockholders $ Diluted income per common share (1): Income from continuing operations attributable to Exterran common stockholders $ Income from discontinued operations attributable to Exterran common stockholders Net income attributable to Exterran common stockholders $ Weighted average common shares outstanding used in income per common share: Basic Diluted Dividends declared and paid per common share $ $ $
